952 So. 2d 610 (2007)
James WIGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-5129.
District Court of Appeal of Florida, Second District.
March 28, 2007.
James Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anne S. Weiner, Assistant Attorney General, Tampa, for Appellee.
STRINGER, Judge.
We affirm Wiggs' convictions and sentences without prejudice to Wiggs filing a timely and facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850. See Lepper v. State, 826 So. 2d 363 (Fla. 2d DCA 2002).
Affirmed.
CANADY, J., and THREADGILL, EDWARD F., Jr., Senior Judge, Concur.